DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 7 has been canceled. Claims 19-21 have been added. Claims 1-6 and 8-21 are pending in the application and have been examined.

Response to Arguments
Applicant's arguments filed 10/14/2022 have been fully considered but they are not persuasive. Applicant argues on pages 7-8 that Mori doesn’t disclose, wherein the controller comprises a hand held device operated from at least one of on-board the vehicle or remotely from a location external to the vehicle,” based on the argument that Mori doesn’t specifically disclose that the device is handheld. Examiner respectfully disagrees. The cited paragraph in Mori discloses that the operation information collecting section 12 is further connected to a dedicated switch … via which occupants may input commands. According to the Macmillan dictionary, handheld means, “small enough to hold in your hands.” A person having ordinary skill in the art would recognize a switch (such as a toggle switch or any switch suitable for being inside of a vehicle with occupants) would be small enough to be held in hands. Therefore the prior art anticipates the claimed limitation.
Applicant’s arguments with respect to claim(s) 19-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, 8-12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (2002/0138181 A1) hereinafter Mori and Small (US 2012/0326462 A1) hereinafter Small.
Claim 1:
Mori discloses an animated apparatus for a vehicle, comprising: an anatomical structure representing an anatomical feature; (¶¶45-47,79-81; 100, 106, 110, 112, 114) a vehicle coupling mechanism configured to couple the anatomical structure to a vehicle without modification of a vehicle structure; (one of ordinary skill in the art would recognize that a coupling mechanism is inherent in Mori to couple the anatomical structure to the vehicle ¶79 when the structure is installed) an actuator coupled to the anatomical structure and configured to move the anatomical structure relative to the vehicle coupling mechanism to move the anatomical feature; (one of ordinary skill in the art would recognize that an actuator is inherent in Mori to move the anatomical structure relative to the vehicle coupling mechanism to move the anatomical feature as the opening and closing of the shades to mimic eyes and wag/erect the antennas to mimic a tail ¶¶47, 66) a controller in electronic or mechanical communication with the actuator, wherein the controller is configured to respond to an input to perform a movement of the anatomical structure to move the anatomical feature, (¶¶66, 79) wherein the controller comprises a hand held device operated from at least one of on-board the vehicle or remotely from a location external to the vehicle; and (¶56) power supply coupled to the actuator to supply power to the actuator (one of ordinary skill in the art would recognize that a power supply is inherent in Mori to supply power to the actuators and controllers in Mori).
Mori doesn’t explicitly disclose removably couple the anatomical structure to a vehicle without modification of the vehicle structure.
However, Small does disclose removably couple the anatomical structure to a vehicle without modification of the vehicle structure (¶¶31-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Mori, by the vehicle coupling mechanism configured to removably couple the anatomical structure to a vehicle without modification of a vehicle structure, as taught by Small, for the purpose of removing the structure without damaging the surface of the vehicle (¶34).
Claim 2:
Mori and Small, as shown in the rejection above, disclose all the limitations of claim 1.
Mori and Small also disclose wherein the anatomical structure represents one or more of an eyelash, an eyebrow, a mouth, or a pupil of an eye (Mori Fig. 1B, ¶47; Small ¶¶26,45).
Claim 4:
Mori and Small, as shown in the rejection above, disclose all the limitations of claim 1.
Mori and Small also disclose wherein the anatomical structure is at least one of an eye, eyelid, eyeball, retina, iris, sclera, tear, nose, nostril, forehead, jaw, lip, teeth, fang, tongue, gums, throat, cheek, facial muscle, beak, snout, ears, hair, mane, pony tail, horn, tusk, antlers, beak, trunk, muzzle, whisker, antenna, arm, hand, finger, leg, thigh, calve, heel, knee, elbow, wrist, feet, heel, throat, chest, hip, toes, back, belly, rump, loin, udder, forearm, breast, neck, shoulder, wing, fin, claw, paw, hoof, comb, wither, finger nail, body segment, tail, scale, gill, feathers, fur, skin, muscle, bone, vertebrae, armor plate, shell, membrane, thorax, abdomen, insect mouth part, stinger, or compound eye (Mori Fig. 1B, ¶47; Small ¶¶26,45).
Claim 5:
Mori and Small, as shown in the rejection above, disclose all the limitations of claim 1.
Mori and Small also discloses wherein movements of the anatomical structure combine to represent a creature's emotion including at least one of happy, sad, angry, fear, surprise, or laughter. (Mori ¶¶54, 82, 87)
Claim 8:
Mori and Small, as shown in the rejection above, disclose all the limitations of claim 1.
Mori doesn’t explicitly disclose wherein the controller is configured to removably attach to a surface of a vehicle.
However, Small does disclose wherein the controller is configured to removably attach to a surface of a vehicle. (¶27)
Claim 9:
Mori and Small, as shown in the rejection above, disclose all the limitations of claim 1.
Mori also discloses wherein the controller has at least one sensor configured to receive input based on a user action including at least one of head movement, eye motion, mouth movement, arm movement, toe, foot, or leg movement, body movement, hand finger movement, or voice command. (¶¶56, 96, 144-146)
Claim 10:
Mori and Small, as shown in the rejection above, disclose all the limitations of claim 1.
Mori also discloses wherein the input to the controller is at least one of a voice command, an external event, people walking near vehicle, proximity of other vehicles, vehicle geographic location, remote input from mobile device app, time of day, vehicle speed, direction, or orientation, acoustic sounds or commands, vehicle occupant body movement, sun position, electric field orientation, magnetic field orientation, or pre-programmed timing signal. (¶¶56-59, 64, 111, 144-146)
Claim 11:
Mori and Small, as shown in the rejection above, disclose all the limitations of claim 1.
Mori also discloses wherein the input to the controller is at least one of a wireless electromagnetic signal, wired electric signal, mechanical link, on/off signal, variable signal, or multiple variable signals for multiple actuators. (¶¶55-64)
Claim 12:
Mori and Small, as shown in the rejection above, disclose all the limitations of claim 1.
Mori also discloses wherein movements of the anatomical structure combine to mimic specific creature actions including at least one of crouching, growling, pawing the ground, puffing up feathers, cowering, widening eyes, narrowing eyes, batting eyes, fluttering eyes, kissing, blowing a kiss, smacking lips, expanding an iris, contracting an iris, arching a back, rising up to look bigger, laughing, snorting, or huffing. (¶¶5,87)
Claim 16:
Mori and Small, as shown in the rejection above, disclose all the limitations of claim 1.
Mori doesn’t explicitly disclose wherein the vehicle coupling mechanism is configured to secure the anatomical structure to an exterior or interior of the vehicle.
However, Small does disclose wherein the vehicle coupling mechanism is configured to secure the anatomical structure to an exterior or interior of the vehicle. (¶27)
Claim 17:
Mori and Small, as shown in the rejection above, disclose all the limitations of claim 1.
Mori doesn’t explicitly disclose wherein the vehicle coupling mechanism comprises double sided adhesive tape.
However, Small does disclose wherein the vehicle coupling mechanism comprises double sided adhesive tape. (¶32)
Claim 18:
Mori and Small, as shown in the rejection above, disclose all the limitations of claim 1.
Mori doesn’t explicitly disclose wherein the vehicle coupling mechanism comprises at least one of a mechanical snap-on, screw-on, clip-on, hook and loop fastener, zipper, or clamp.
However, Small does disclose wherein the vehicle coupling mechanism comprises at least one of a mechanical snap-on, screw-on, clip-on, hook and loop fastener, zipper, or clamp. (¶32)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mori and Small as applied to claim 1 above, and further in view of Ross et al. (US 4,872,287) hereinafter Ross.
Claim 3:
Mori and Small, as shown in the rejection above, disclose all the limitations of claim 1.
Mori also discloses wherein the anatomical structure represents a pair of eyes (Fig. 1b and 5).
Mori doesn’t explicitly disclose wherein the pair of eyes are configured to be located against and inside of a vehicle's windshield or window so that the anatomical structure is visible from outside the vehicle through the windshield or window.
However, Ross does disclose wherein the pair of eyes are configured to be located against and inside of a vehicle's windshield or window so that the anatomical structure is visible from outside the vehicle through the windshield or window. (Fig. 1; col. 3 lines 53-68)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Mori, by the pair of eyes are configured to be located against and inside of a vehicle's windshield or window so that the anatomical structure is visible from outside the vehicle through the windshield or window, as taught by Ross, for the purpose of provide an animated figure that provides the illusion of life (Col 2 lines 18-23).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mori and Small as applied to claim 1 above, and further in view of Automotive Lighting Reutlingen (DE202016103426U1) hereinafter ALR.
Claim 6:
Mori and Small, as shown in the rejection above, disclose all the limitations of claim 1.
	Mori doesn’t explicitly disclose wherein the actuator is at least one of an electric motor, rotary servo motor, linear servo motor, hydraulic piston, pneumatic piston, cable and reel, pulley or pulley system, guide rail or track, comb drive, electroactive polymer, piezoelectric actuator, solenoid, stepper motor, shape-memory alloy, thermal bimorph, pendulum weight gravity orientation mechanism, and manually operated lever, cable, or gear linkage.
	However, ALR does disclose wherein the actuator is at least one of an electric motor, rotary servo motor, linear servo motor, hydraulic piston, pneumatic piston, cable and reel, pulley or pulley system, guide rail or track, comb drive, electroactive polymer, piezoelectric actuator, solenoid, stepper motor, shape-memory alloy, thermal bimorph, pendulum weight gravity orientation mechanism, and manually operated lever, cable, or gear linkage. (¶10)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the filing was made, to modify Mori and Small, by the actuator is at least an electric motor, as taught by Reutlingen, for the purpose of moving the structure to the desired position (410).

Claim(s) 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mori and Small as applied to claim 1 above, and further in view of Malewicki et al. (US 5,052,680) hereinafter Malewicki.
Claim 13:
Mori and Small, as shown in the rejection above, disclose all the limitations of claim 1.
Mori doesn’t explicitly disclose wherein the power supply is at least one of a dedicated battery and a vehicle power supply.
However, Malewicki does disclose wherein the power supply is at least one of a dedicated battery and a vehicle power supply. (10, 220; col. 4, line 66 to col. 2, line 16; col. 4, lines 55-66)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mori, by the power supply is at least one of a dedicated battery, as taught by Malewicki, for the purpose of supplying power.
Claim 14:
Mori and Small, as shown in the rejection above, disclose all the limitations of claim 1.
Mori doesn’t explicitly disclose wherein the power supply is a dedicated battery configured to connect to a vehicle power supply for charging and supplemental power.
However, Malewicki does disclose wherein the power supply is a dedicated battery configured to connect to a vehicle power supply for charging and supplemental power. (col 4, lines 55-66; configured to connect is considered an intended use which the power supply of Malewicki is capable of performing)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mori, by the power supply is at least one of a dedicated battery, as taught by Malewicki, for the purpose of supplying power.
Claim 15:
Mori and Small, as shown in the rejection above, disclose all the limitations of claim 1.
Mori doesn’t explicitly disclose wherein the power supply is a dedicated battery configured to couple a charging power including at least one of a solar panel or wind turbine.
	However, Malewicki does disclose wherein the power supply is a dedicated battery configured to couple a charging power including at least one of a solar panel or wind turbine. (col 4, lines 55-66; configured to connect is considered an intended use which the power supply of Malewicki is capable of performing)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mori, by the power supply is at least one of a dedicated battery, as taught by Malewicki, for the purpose of supplying power.

Claim(s) 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mori, Jackson et al. (US 2012/0156419 A1) hereinafter Jackson, and Small.
Claim 19:
Mori discloses a kit for accessorizing a vehicle, comprising: an animated apparatus for vehicles, comprising: an anatomical structure representing an anatomical feature; (¶¶45-47,79-81; 100, 106, 110, 112, 114] a controller in electronic or mechanical communication with the actuator, wherein the controller is configured to respond to an input to control the actuator to perform a movement of the anatomical structure to mimic the movement of the anatomical feature (¶¶66, 79); and a power supply coupled to the actuator to supply power to the actuator (one of ordinary skill in the art would recognize that a power supply is inherent in Mori to supply power to the actuators and controllers in Mori).
Mori doesn’t explicitly disclose a first vehicle coupling mechanism connected to a first side of the anatomical structure and a second vehicle coupling mechanism connected to a second side of the anatomical structure, the first and second vehicle coupling mechanisms; an actuator coupled to the anatomical structure and configured to move the anatomical structure relative to the first vehicle coupling mechanism and the second vehicle coupling mechanism to mimic a movement of the anatomical feature; an actuator coupled to the anatomical structure and configured to move the anatomical structure relative to the first vehicle coupling mechanism and the second vehicle coupling mechanism to mimic a movement of the anatomical feature; an instruction manual comprising instructions detailing a procedure for attaching the animated apparatus to the vehicle; being configured to removably couple the anatomical structure to a vehicle.
However, Jackson does disclose a first vehicle coupling mechanism connected to a first side of the anatomical structure and a second vehicle coupling mechanism connected to a second side of the anatomical structure, the first and second vehicle coupling mechanisms; an actuator coupled to the anatomical structure and configured to move the anatomical structure relative to the first vehicle coupling mechanism and the second vehicle coupling mechanism to mimic a movement of the anatomical feature; an actuator coupled to the anatomical structure and configured to move the anatomical structure relative to the first vehicle coupling mechanism and the second vehicle coupling mechanism to mimic a movement of the anatomical feature (¶20).
Further, Small discloses an instruction manual comprising instructions detailing a procedure for attaching the animated apparatus to the vehicle.; (¶57) being configured to removably couple the anatomical structure to a vehicle (¶¶31-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mori, by adding two coupling mechanisms with actuators for the anatomical structure, as taught by Jackson, for the purpose of increasing the realism of the anthropomorphic features.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Mori, by the vehicle coupling mechanism configured to removably couple the anatomical structure to a vehicle without modification of a vehicle structure, as taught by Small, for the purpose of removing the structure without damaging the surface of the vehicle (¶34) and instructing the end user (¶57).
Claim 20:
Mori discloses an animated apparatus for a vehicle, comprising: an anatomical structure representing an anatomical feature; (¶¶45-47,79-81; 100, 106, 110, 112, 114] a vehicle coupling mechanism configured to couple the anatomical structure to a vehicle without modification of a vehicle structure; (one of ordinary skill in the art would recognize that a coupling mechanism is inherent in Mori to couple the anatomical structure to the vehicle ¶79 when the structure is installed) a controller in electronic or mechanical communication with the first and second actuators, wherein the controller is configured to respond to an input to perform a movement of the anatomical structure to move the anatomical feature; and (¶¶66, 79) a power supply coupled to the actuator to supply power to the actuator. (one of ordinary skill in the art would recognize that a power supply is inherent in Mori to supply power to the actuators and controllers in Mori)
Mori doesn’t explicitly disclose a first actuator coupled to a first side of the anatomical structure; a second actuator coupled to a second side of the anatomical structure, the first and second actuators being operable to move the first and second sides of the anatomical structure, respectively, relative to the vehicle coupling mechanism to move the anatomical structure to mimic the anatomical feature removably couple the anatomical structure to a vehicle without modification of the vehicle structure.
However, Jackson discloses a first actuator coupled to a first side of the anatomical structure; a second actuator coupled to a second side of the anatomical structure, the first and second actuators being operable to move the first and second sides of the anatomical structure, respectively, relative to the vehicle coupling mechanism to move the anatomical structure to mimic the anatomical feature (¶20).
Further Small discloses removably couple the anatomical structure to a vehicle without modification of the vehicle structure (¶¶31-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mori, by adding two coupling mechanisms with actuators for the anatomical structure, as taught by Jackson, for the purpose of increasing the realism of the anthropomorphic features.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Mori, by the vehicle coupling mechanism configured to removably couple the anatomical structure to a vehicle without modification of a vehicle structure, as taught by Small, for the purpose of removing the structure without damaging the surface of the vehicle (¶34).
Claim 21:
Mori, Jackson, and Small, as shown in the rejection above, disclose all the limitations of claim 20. 
Mori doesn’t explicitly disclose wherein the anatomical structure comprises a mouth and lips, the actuator comprises a first actuator coupled to a first side of the mouth and lips and a second actuator coupled to a second side of the mouth and lips, and the control is operable to cause the first and second actuators to perform a movement of the mouth and lips to create the effect of one or more of smiling, frowning, or open mouth surprise.
However Jackson does disclose wherein the anatomical structure comprises a mouth and lips, the actuator comprises a first actuator coupled to a first side of the mouth and lips and a second actuator coupled to a second side of the mouth and lips, and the control is operable to cause the first and second actuators to perform a movement of the mouth and lips to create the effect of one or more of smiling, frowning, or open mouth surprise. (¶20)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KURT P. LIETHEN
Primary Examiner
Art Unit 3747



/KURT PHILIP LIETHEN/Primary Examiner, Art Unit 3747